Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant has amended independent claims to recite combinations of limitations not previously presented during prosecution, namely, each of claims 18 and 21 require the second metal powder have a melting temperature, “the melting temperature being higher than the first liquidus temperature” and the second metal powder “including single metal element” and “is a metal powder of Cu”. Said amendment is beyond the scope of after-final practice and would require further consideration and search.
Applicant's arguments submitted on 04/24/2022 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration.
For the reasons set forth above and of record, the Final Rejection dated 02/24/2022 is maintained.

/MARY I OMORI/Primary Examiner, Art Unit 1784